ORDER
PER CURIAM.
Petitioner’s Suggestion for Rehearing En Banc and the responses thereto have been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service did not vote in favor of the suggestion. Upon consideration of the foregoing it is
ORDERED, by the Court en banc, that the suggestion is denied.
Circuit Judge RUTH BADER GINSBURG did not participate in this matter.
Circuit Judges WALD and BUCKLEY would grant the suggestion for rehearing en banc.